Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a laminoplasty plate (see Fig. 15a-15c) having central portion includes a pair of pivoting bars (1506) pivotably coupled to two protruding arms (1508) extending from the medial portion (1504) at a first end and to two protruding arms (1508) extending from the lateral portion (1502) at a second end, and a locking element (1512) having two plates (1514) extending transverse to the pair of pivoting bars (1506) and disposed on opposite sides of the pair of pivoting bars (1506); and a screw (1516) extending through the two plates (1514) and configured to clamp the two plates (1514) down onto the pair of pivoting bars (1506) when the screw (1516) is in a locked position (Fig. 15a-15c).  The locking element (1512) is configured to prevent movement of the medial and lateral portions (1502,1504) of the laminoplasty plate relative to one another when the locking element is locked (Fig. 15a-15c).
The closes prior art of record is Voellmicke et al (US Patent Pub. 20100161056A1) and Farin (US Patent Pub. 20120316647A1).  Both references disclose a laminoplasty plate having medial and lateral portions that can pivot in relation to the central portion of the plate.  However, neither discloses wherein the  portions have two arms in between which a pivot bar extends nor a locking mechanism that comprises two plates to clamp the pivot bars in place. Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775